IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF DISCIPLINE OF No. 85252
DIANE J. HARRISON, BAR NO. 8813. . f L c
. FU

NOV 10 2

EL A. BRO
CLERKVOF BU E

°

 

IEF DEPUTY CLERK
ORDER DENYING PETITION FOR RECIPROCAL DISCIPLINE

This is a petition under SCR 114 to reciprocally discipline

attorney Diane J. Harrison based on her disciplinary revocation in Florida

' for allegations regarding violations of SEC rules regarding antifraud,
registration, and reporting. Without admitting fault, Harrison petitioned
in Florida for and was granted disciplinary revocation with leave to seek
readmission after five years. See Florida R. of Discipline 3-7.12 (allowing
an attorney to petition for a disciplinary revocation, which bars an attorney
from practicing law in Florida with or without leave to seek readmission,
when a disciplinary agency is investigating the attorney). She is therefore
barred from practicing law in Florida for five years, after which she may
seek readmittance by fully complying “with the rules and regulations
governing admission to the bar.” Florida R. of Discipline 3-7.10(n)(2).
Harrison opposes the reciprocal discipline petition, arguing that the State
Bar of Nevada has not proven by clear and convincing evidence that she
committed the violations charged given that she did not admit, and the ©
Florida Bar did prove, any violations.

Under SCR 114(4), this court must impose identical reciprocal
discipline unless the attorney demonstrates or this court determines that
(1) the other jurisdiction failed to provide adequate notice, (2) the other

Supreme Court

OF jurisdiction imposed discipline despite a lack of proof of misconduct, (3) the

NevaADA

(0) 1947A GR Z2- 334

 

 
established misconduct warrants substantially different discipline in this
jurisdiction, or (4) the established misconduct does not constitute
misconduct under Nevada’s professional conduct rules.

We conclude that all but the first exception weigh against the
imposition of the discipline that the Bar posits is reciprocal—a five-year-
and-one-day suspension. Indeed, there is no evidence in the record attached
to the petition that Harrison admitted to or committed any misconduct, and
the Supreme Court of Florida found no misconduct in granting Harrison’s
disciplinary revocation petition. Without proof of actual misconduct, we
cannot determine whether the actions constitute misconduct in Nevada
and/or if substantially different discipline would be warranted.!
Accordingly, we deny the petition.

It is so ORDERED.?

 

    

 

 

 

Parraguirre Hardesty
Ate 9 J. Lah J.
Stiglich ~ Cadish

Peaboruny J. Qo J.
Pickering Herndon

ec: Bar Counsel, State Bar of Nevada
Diane Joy Harrison

 

_1This order in no way precludes the State Bar from investigating any
possible attorney misconduct by Harrison if such an investigation is
appropriate pursuant to the Supreme Court Rules.

supreme Court 2The Honorable Abbi Silver having retired, this matter was decided
oF by a six-justice court.

Nevapa

(Q) 1947A GRE

2